Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER UNDER SECTION 906 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of ViewRay, Inc., a Delaware corporation (the “Company”), do each hereby certify that: (i) the accompanying Quarterly Report on Form 10-Q of the Company for the fiscal quarter ended March 31, 2017 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. VIEWRAY, INC. Dated: May 15, 2017 By: /s/ Chris A. Raanes Name: Chris A. Raanes Title: Chief Executive Officer
